Citation Nr: 0728693	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  99-18 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from June 1990 to June 1994 
and from January 1995 to February 1997.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the RO in May 
1999.  Most recently, the case was remanded by the Board for 
further development in July 2005.  

During the course of the appeal, the veteran changed his 
address on two occasions.  He first moved from the area of 
Philadelphia, Pennsylvania then to New Orleans, Louisiana.  
Thereafter, he moved to the jurisdiction of the RO in St. 
Louis, Missouri.  

Since moving to St. Louis, all development has been handled 
by the Appeals Management Center (AMC) in Washington, D.C.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested an innocently 
acquired psychiatric disability during either of his periods 
of active service.  

2.  The veteran currently is not shown to have a diagnosis of 
PTSD or other innocently acquired psychiatric disorder that 
can be attributed to a verified or potentially verifiable 
stressor event or other incident or event of  period of 
active service.  





CONCLUSION OF LAW

The veteran does not have innocently acquired psychiatric 
disability, including PTSD, due to disease or injury that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.304(f) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim of 
service connection for psychiatric disability.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in January 2001, March 2004, August 2005, 
and December 2006, the RO and/or the AMC informed the veteran 
that in order to establish service connection for psychiatric 
disability, there had to be competent evidence of current 
disability; competent evidence of a relationship between the 
current disability and an injury, disease, or event in 
service; and, in the case of PTSD, credible evidence that the 
claimed in-service stressor actually occurred.  

The RO and/or the AMC notified the veteran and his 
representative of the following:  (1) the information and 
evidence that was of record and was not of record that was 
necessary to substantiate the veteran's claims; (2) the 
information and evidence that VA would seek to provide, such 
as records held by Federal agencies; (3) the information and 
evidence that the veteran needed to provide, such as 
employment records and records of his treatment by private 
health care providers; and (4) the need to furnish VA any 
other information or evidence in the veteran's possession 
that pertained to his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

However, the RO and/or the AMC stated that it was ultimately 
the veteran's responsibility to make sure that it received 
all of the requested records which weren't in possession of 
the Federal government.  

The RO and/or the AMC told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ; in this case the RO) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In this case, however, the RO did not notify the veteran of 
its duty to assist him until after the initial rating 
decision in May 1999.  

The only evidence on file at the time of that decision was 
the veteran's service medical records; records reflecting the 
veteran's private medical treatment; and reports of VA 
examinations which had been scheduled primarily to determine 
the nature, etiology, and extent of impairment caused by 
disabilities other than a psychiatric disorder.  

When the RO notified the veteran of that decision, it 
informed him of the requirements he had to meet to obtain 
service connection for psychiatric disability.  In 
particular, the RO noted that the veteran needed to present 
evidence of current psychiatric disability.  

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II).  

Despite the multiple notices to the veteran, neither he nor 
his representative submitted additional evidence that the 
veteran did, in fact, have psychiatric disability.  

Nevertheless, in June 2006, the veteran was examined by VA to 
determine the nature, extent and likely etiology of the 
claimed psychiatric disorder.  Although the examiner found 
that the veteran had PTSD, she noted that the veteran had not 
been treated for psychiatric disability in service.  She also 
noted that, without resorting to speculation, she could not 
determine the validity of the claimed stressors. 

Consequently, in December 2006, the AMC sent the veteran a 
request setting forth the types of information and/or 
evidence necessary to permit VA to determine whether the 
claimed stressors actually occurred.  

That request was sent to the veteran at his last reported 
address of record, and there is no evidence on file to 
suggest that he did not receive that request.  Indeed, such 
request was sent to the veteran at the same address which had 
informed him of the date and time of his June 2006 VA 
examination.  Moreover, there is no evidence that such notice 
was returned by the Post Office as undeliverable.  

In any event, the veteran did not respond to that request; 
and, therefore, the Board must make its determination based 
on the evidence of record.  

Finally, the Board notes that VA has informed the veteran of 
his right to have a hearing in association with his appeal.  
In his Substantive Appeal (VA Form 9), received in August 
1999, the veteran did request a hearing at the RO before a 
member of the Board.  However, the following month, he 
withdrew that request and has not made any further requests 
for a hearing.  

In light of the foregoing, the Board finds that the veteran 
and his representative have had ample opportunity to 
participate in the development of his appeal.  Such 
opportunity eliminates the possibility of prejudice to the 
veteran and ensures the overall fairness of the decision.  

In evaluating this appeal, the Board is aware of the need to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Such notification was accomplished in 
May 2006.  

After reviewing the record, the Board finds that VA has met 
its duty to assist the veteran in the development of evidence 
necessary to support his claim.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  As noted, he has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support his claim.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect to the issue 
of service connection for psychiatric disability.  

Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the development 
of his claim.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant are to be avoided).  


II.  Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the disease identity is established, there is 
no requirement of evidentiary showing of continuity.  
38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

For PTSD in particular, service connection requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a), i.e., a diagnosis which conforms to the 
criteria set forth in the Diagnostic and Statistical Manual 
of the American Psychiatric Association, 4th edition (DSM-
IV); a link, established by medical evidence, between the 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the inservice stressor.  38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 
128 (1997).  

Where a current diagnosis of PTSD exists, credible evidence 
that the claimed in-service stressor actually occurred is 
also required.  38 C.F.R. § 3.304(f).  

In this case, the report of the July 1989 service entrance is 
negative for any complaints or clinical findings to a 
psychiatric disorder.  

During treatment in service in May 1991, the veteran 
complained of having a stiff neck and difficulty sleeping.  
He also reported increased stress associated with personal 
problems.  The diagnosis was that of stress-induced insomnia; 
he was told to return to the clinic if his symptoms 
increased.  

There is no evidence that the veteran sought any additional 
treatment for continuing personal problems.  Indeed, the 
report of the service examination in June 1994 is negative 
for any complaints or findings of psychiatric disorder.  

During a separation examination in October 1994, the veteran 
did reported having a history of frequent and severe 
headaches due, in part, to stress.  He also reported a 
history of depression and frequent trouble sleeping, due to 
stress.  

The evidence shows that the VA psychiatric examination in 
June 2006 diagnosed the veteran as suffering from PTSD.  He 
identified the associated stressors as witnessing a plane 
crash and the suicide of a fellow Marine.  It was also noted 
that, after service, he had been a police officer in New 
Orleans and had been on duty during Hurricane Katrina.  

However, there is no independent evidence that these claimed 
inservice stressors incidents actually occurred.  Indeed, the 
VA examiner stated that without resort to speculation, she 
could not determine whether those stressors were valid.  

In this regard, the Board notes that the veteran did not 
participate in combat.  Thus, without supporting evidence, 
his statements alone cannot establish the occurrence of the 
claimed inservice events.  

In December 2006, the AMC requested that the veteran provide 
additional specific information with respect to his inservice 
stressors.  Such information included, but was not limited 
to, the approximate dates of the incidents or the names of 
the personnel involved.  

The AMC also requested lay statements from former fellow 
service personnel or statements from health care providers in 
service, either of whom could potentially verify the claimed 
stressors.  Significantly, the veteran did not respond to 
that request for additional information.  

Although VA has attempted to assist the veteran in verifying 
his stressors, the duty to assist is not a one-way street.  
Olsen v. Principi, 3 Vet. App. 480 (1992).  Rather, VA's duty 
is just what it states, a duty to assist, not a duty to prove 
a claim with the claimant only in a passive role.  It 
requires VA to make reasonable efforts to obtain relevant 
records (including private records) that the claimant 
adequately identifies to VA and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b)(1); see Loving v. Nicholson, 19 Vet. App. 
96, 102 (2005).  

If a veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 406 (1991).  In this case, the 
veteran failed to provide any information that would 
facilitate the verification process.  

As such, further development would unnecessarily impose 
additional burdens upon VA with no possibility of any benefit 
flowing to the veteran.  Soyini, 1 Vet. App. at 546.  Given 
the circumstances in this case, further efforts to verify the 
veteran's stressors would not be indicated.  

Absent competent evidence that the claimed inservice 
stressors actually occurred or that the claimed psychiatric 
problems are otherwise related to service, the veteran cannot 
meet the criteria for service connection.  Accordingly, the 
claim of service connection for a psychiatric disorder must 
be denied.  

In arriving at this decision, the Board has considered the 
representative's August 2007 request for another VA 
examination to verify the veteran's stressors.  

Such examinations are scheduled when the medical evidence 
accompanying a particular claim is not adequate for rating 
purposes.  38 C.F.R. 3.326(a) (2006).  In this case, however, 
the medical evidence is adequate for rating purposes.  
Indeed, in the absence of any additional information with 
respect to the claimed stressors, the record is essentially 
the same as when the veteran underwent his VA examination in 
June 2006.  

To schedule another examination under those circumstances 
would be tantamount to a fishing expedition to determine if 
there might be some unspecified information which could 
possibly support the claim.  See, e.g., Gobber v. Derwinski, 
2 Vet. App. 470, 472 (1992).  



ORDER

Service connection for an innocently acquired psychiatric 
disorder, including PTSD, is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


